DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 15, and 16, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In particular, the formulas include coefficients x, y, z, but does not provide a range or bound for determining what would be considered a sufficient range for the claim limits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0368583 (“Morozumi”) in view of U.S. Patent Pub. 2012/0295100 (“Watanabe”).
Claim 1
Morozumi discloses a piezoelectric device comprising: a diaphragm (diaphragm layers 50 and 55); a piezoelectric actuator having a first electrode, a piezoelectric layer, and a second electrode, the first electrode, a piezoelectric layer, and a second electrode being on the diaphragm (Fig. 3, actuator 300 with first electrode 60, piezoelectric layer 70, and second electrode 80); and an orientation layer between the diaphragm and the piezoelectric layer (orientation layer 72).
Morozumi does not appear to explicitly disclose the orientation layer being a stack of two or more tiers.  
	Watanabe discloses a similar piezoelectric thin film actuator including an orientation controlling layer formed of multiple tiers (paragraph [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of orientation layers, as disclosed by Watanabe, into the device of Morozumi, for the purpose of achieving the desired thickness of an orientation layer (Watanabe, paragraph [0021]).

Claim 2
Morozumi in view of Watanabe discloses the piezoelectric device according to Claim 1, wherein the orientation layer is a stack of tiers containing the same material (Watanabe, paragraph [0025], same composition deposited).

Claim 3
Morozumi in view of Watanabe discloses the piezoelectric device according to Claim 1, wherein the diaphragm contains silicon oxide (Morozumi, paragraph [0074], silicon oxide film 50).  

Claim 4
Morozumi in view of Watanabe discloses the piezoelectric device according to Claim 1, wherein the orientation layer contains at least one selected from LaNiyOx, SrRuyOx, (Ba,Sr)TiyOx, and (Bi,Fe)TiyOx (Morozumi, paragraphs [0076-0079], lanthanum nickelate orientation layer).  

Claim 5
Morozumi in view of Watanabe discloses the piezoelectric device according to Claim 4, wherein the orientation layer is made of LaNiyOx (Morozumi, paragraphs [0076-0079], lanthanum nickelate orientation layer).  

Claim 6
Morozumi in view of Watanabe discloses the piezoelectric device according to Claim 1, wherein the orientation layer has a (100) preferentially oriented tier on a piezoelectric layer side (Morozumi, paragraph [0057], (100) orientation).  

Claim 7
Morozumi in view of Watanabe discloses the piezoelectric device according to Claim 1.
Morozumi in view of Watanabe does not appear to explicitly disclose wherein the orientation layer is a stack of three or more tiers.  
	Watanabe discloses a similar piezoelectric thin film actuator including an orientation controlling layer formed of multiple tiers (paragraph [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of orientation layers, as disclosed by Watanabe, into the device of Morozumi, for the purpose of achieving the desired thickness of an orientation layer (Watanabe, paragraph [0021]). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. 

Claim 8
Morozumi in view of Watanabe discloses the piezoelectric device according to Claim 1, wherein each tier of the orientation layer has a thickness of 10 nm or less (Watanabe, paragraph [0034], 5 -30 nm).  

Claim 9
Morozumi in view of Watanabe discloses the piezoelectric device according to claim 1, further comprising a layer containing zirconium oxide between the orientation layer and the piezoelectric layer (Morozumi, paragraph [0046], zirconium oxide layer 55).  

Claim 10
Morozumi in view of Watanabe discloses a liquid ejecting head comprising: a substrate having a recess (substrate 10 with recess 12); 75 a diaphragm on a first side of the substrate (diaphragm layers 50 and 55); a piezoelectric actuator having a first electrode, a piezoelectric layer, and a second electrode, the first electrode being on the diaphragm (Fig. 3, actuator 300 with first electrode 60, piezoelectric layer 70, and second electrode 80); and an orientation layer between the diaphragm and the piezoelectric layer (orientation layer 72).
Morozumi does not appear to explicitly disclose the orientation layer being a stack of two or more tiers.  
	Watanabe discloses a similar piezoelectric thin film actuator including an orientation controlling layer formed of multiple tiers (paragraph [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of orientation layers, as disclosed by Watanabe, into the device of Morozumi, for the purpose of achieving the desired thickness of an orientation layer (Watanabe, paragraph [0021]).

Claim 11
Morozumi in view of Watanabe discloses a liquid ejecting apparatus comprising the liquid ejecting head according to Claim 10 (Morozumi, Fig. 3).  

Claim 12
Morozumi in view of Watanabe discloses a method for producing a piezoelectric device including: a diaphragm (diaphragm layers 50 and 55); a piezoelectric actuator having a first electrode, a piezoelectric layer, and a second electrode, the first electrode being on the diaphragm (Fig. 3, actuator 300 with first electrode 60, piezoelectric layer 70, and second electrode 80); and an orientation layer between the diaphragm and the piezoelectric layer (orientation layer 72), the method comprising forming each tier of the orientation layer by a liquid phase method (paragraph [0050]).  
Morozumi does not appear to explicitly disclose the orientation layer being a stack of two or more tiers.  
	Watanabe discloses a similar piezoelectric thin film actuator including an orientation controlling layer formed of multiple tiers formed by liquid phase method (paragraph [0023, 0076]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of orientation layers, as disclosed by Watanabe, into the device of Morozumi, for the purpose of achieving the desired thickness of an orientation layer (Watanabe, paragraph [0021]).

Claim 13
Morozumi in view of Watanabe discloses the method according to Claim 12 for producing a piezoelectric device, wherein the orientation layer is formed by stacking tiers containing the same material (Watanabe, paragraph [0025], same composition deposited).  

Claim 14
Morozumi in view of Watanabe discloses the method according to Claim 12 for producing a piezoelectric device, wherein the diaphragm contains silicon oxide (Morozumi, paragraph [0074], silicon oxide film 50).    

Claim 15
Morozumi in view of Watanabe discloses the method according to Claim 12 for producing a piezoelectric device, wherein the orientation layer contains at least one selected from LaNiyOx, SrRuyOx, (Ba,Sr)TiyOx, and (Bi,Fe)TiyOx (Morozumi, paragraphs [0076-0079], lanthanum nickelate orientation layer).  

Claim 16
Morozumi in view of Watanabe discloses the method according to Claim 15 for producing a piezoelectric device, wherein the orientation layer is made of LaNiyOx (Morozumi, paragraphs [0076-0079], lanthanum nickelate orientation layer).    

Claim 17
Morozumi in view of Watanabe discloses the method according to Claim 12 for producing a piezoelectric device, wherein the orientation layer has a (100) preferentially oriented77 tier on a piezoelectric layer side (Morozumi, paragraph [0057], (100) orientation).   

Claim 18
Morozumi in view of Watanabe discloses the method according to Claim 12 for producing a piezoelectric device.
Morozumi in view of Watanabe does not appear to explicitly disclose wherein the orientation layer is formed by stacking three or more tiers.  
	Watanabe discloses a similar piezoelectric thin film actuator including an orientation controlling layer formed of multiple tiers (paragraph [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of orientation layers, as disclosed by Watanabe, into the device of Morozumi, for the purpose of achieving the desired thickness of an orientation layer (Watanabe, paragraph [0021]). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. 

Claim 19
Morozumi in view of Watanabe discloses the method according to Claim 12 for producing a piezoelectric device, wherein each tier of the orientation layer is formed to a thickness of 10 nm or less (Watanabe, paragraph [0034], 5 -30 nm).    

Claim 20
Morozumi in view of Watanabe discloses the method according to Claim 12 for producing a piezoelectric device, further comprising providing a layer containing zirconium oxide on the orientation layer (Morozumi, paragraph [0046], zirconium oxide layer 55).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853